Case 3:01-cr-01062-DGC Document 606-1 Filed 08/06/20 Page 1 of 5




                EXHIBIT A
       Case 3:01-cr-01062-DGC Document 606-1 Filed 08/06/20 Page 2 of 5


          Case 1:07-cv-02145-TSC Document 22 Filed 07/25/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JULIUS ROBINSON,                              )
                                              )
               Plaintiff,                     )
                                              )       Civil Action No. 07-2145 (TSC)
                       v.                     )
                                              )
WILLIAM BARR, Attorney General,               )
U.S. Department of Justice, et al.,           )
                                              )
               Defendants.                    )
                                              )


                   NOTICE OF ADOPTION OF REVISED PROTOCOL

       Pursuant to the Court’s January 13, 2012, Minute Order, Defendants hereby notify the

Court that the government has adopted a revised addendum to the Federal Bureau of Prisons’

execution protocol that provides for the use of pentobarbital sodium as the lethal agent. See

Exhibit A. Defendants will confer with Plaintiff about an appropriate schedule for further

proceedings in this matter and submit a status report advising the Court of the status of this

matter and the parties’ proposed schedule.



Dated: July 25, 2019                                  Respectfully submitted,

JOSEPH H. HUNT                                        JESSIE K. LIU
Assistant Attorney General                            United States Attorney

JAMES M. BURNHAM                                      DANIEL F. VAN HORN
Deputy Assistant Attorney General                     Civil Chief
                                                      U.S. Attorney’s Office
JOHN R. TYLER
Assistant Branch Director                             /s/ Denise M. Clark
Federal Programs Branch                               DENISE M. CLARK, D.C. Bar No. 479149
                                                      Assistant United States Attorney
DANIEL HALAINEN                                       U.S. Attorney’s Office
Trial Attorney                                        Civil Division

                                                                                        Exhibit A - 001
Case 3:01-cr-01062-DGC Document 606-1 Filed 08/06/20 Page 3 of 5




         Case 1:07-cv-02145-TSC Document 22 Filed 07/25/19 Page 2 of 2



Civil Division, Federal Programs Branch   555 4th Street, N.W.
U.S. Department of Justice                Washington, D.C. 20530
1100 L Street NW                          202-252-6605
Washington, DC 20530                      Denise.Clark@usdoj.gov

                                          Counsel for Defendants




                                                                   Exhibit A - 002
       Case 3:01-cr-01062-DGC Document 606-1 Filed 08/06/20 Page 4 of 5



      Case 1:07-cv-02145-TSC Document 22-1 Filed 07/25/19 Page 1 of 2



             ADDENDUM TO BOP EXECUTION PROTOCOL
       FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                      EFFECTIVE JULY 25, 2019

A.   Federal death sentences are implemented by an intravenous injection of a
     lethal substance or substances in a quantity sufficient to cause death, such
     substance or substances to be determined by the Director, Federal Bureau of
     Prisons (BOP) and to be administered by qualified personnel selected by the
     Warden and acting at the direction of the United States Marshal. 28 CFR 26.3.
     The procedures utilized by the BOP to implement federal death sentences shall
     be as follows unless modified at the discretion of the Director or his/her
     designee, as necessary to (1) comply with specific judicial orders; (2) based on
     the recommendation of on-site medical personnel utilizing their clinical judgment;
     or (3) as may be required by other circumstances.

B.   The identities of personnel considered for and/or selected to perform death
     sentence related functions, any documentation establishing their qualifications
     and the identities of personnel participating in federal judicial executions or
     training for such judicial executions shall be protected from disclosure to the
     fullest extent permitted by law.

C.   The lethal substances to be utilized in federal lethal injections shall be
     Pentobarbital Sodium.

D.   Not less than fourteen (14) days prior to a scheduled execution, the Director or
     designee, in conjunction with the United States Marshal Service, shall make a
     final selection of qualified personnel to serve as the executioner(s) and their
     alternates. See BOP Execution Protocol, Chap. 1, §§ III (F) and IV (B) & (E).
     Qualified personnel includes currently licensed physicians, nurses, EMTs,
     Paramedics, Phlebotomists, other medically trained personnel, including those
     trained in the United States Military having at least one year professional
     experience and other personnel with necessary training and experience in a
     specific execution related function. Non-medically licensed or certified qualified
     personnel shall participate in a minimum of ten (10) execution rehearsals a year
     and shall have participated in at least two (2) execution rehearsals prior to
     participating in an actual execution. Any documentation establishing the
     qualifications, including training, of such personnel shall be maintained by the
     Director or designee.

E.   The Director or designee shall appoint a senior level Bureau employee to assist
     the United States Marshal in implementing the federal death sentence. The
     Director or designee shall appoint an additional senior level Bureau employee to
     supervise the activities of personnel preparing and administering the lethal
     substances.


                                                                                  Exhibit A - 003
     Case 3:01-cr-01062-DGC Document 606-1 Filed 08/06/20 Page 5 of 5




      Case 1:07-cv-02145-TSC Document 22-1 Filed 07/25/19 Page 2 of 2



                 ADDENDUM TO BOP EXECUTION PROTOCOL
           FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                          EFFECTIVE JULY 25, 2019

F.   The lethal substances shall be prepared by qualified personnel in the following
     manner unless otherwise directed by the Director, or designee, on the
     recommendation of medical personnel. The lethal substances shall be placed
     into three sets of numbered and labeled syringes. One of the sets of syringes is
     used in the implementation of the death sentence and two sets are available as
     a backup.

G.   Approximately thirty (30) minutes prior to the scheduled implementation of the
     death sentence, the condemned individual will be escorted into the execution
     room. The condemned individual will be restrained to the execution table. The
     leads of a cardiac monitor will be attached by qualified personnel. A suitable
     venous access line or lines will be inserted and inspected by qualified personnel
     and a slow rate flow of normal saline solution begun.

H.   Lethal substances shall be administered intravenously. The Director or designee
     shall determine the method of venous access (1) based on the training and
     experience of personnel establishing the intravenous access; (2) to comply with
     specific orders of federal courts; or (3) based upon a recommendation from
     qualified personnel.

     A set of syringes will consist of:

     Syringe #1 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #2 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #3 contains 60 mL of saline flush,

     Each syringe will be administered in the order set forth above when directed by
     supervisory personnel.

     If peripheral venous access is utilized, two separate lines shall be inserted in
     separate locations and determined to be patent by qualified personnel. A flow of
     saline shall be started in each line and administered at a slow rate to keep the
     line open. One line will be used to administer the lethal substances and the
     second will be reserved in the event of the failure of the first line. Any failure of a
     venous access line shall be immediately reported to the Director or designee.




                                                                                 Exhibit A - 004
